ELECTRONIC RECORD
                                                                              \W-I1

                                                                  2 (Poss w/intent Deliver
COA#       01-13-00374-CR                         OFFENSE: Controlled Substance)

STYLE:     Juan Villareal v. The State of Texas   COUNTY:         Harris

COA DISPOSITION:       AFFIRM                     TRIAL COURT:    183rd District Court


DATE: 11/20/2014                   Publish: NO    TC CASE #:      1353512




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Juan Villareal v. The State of Texas          CCA#:          1M1-M
         PRO s*                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

     £*&*&                                             JUDGE:

DATE: Of-f^S/jLcPty                                    SIGNED:                           PC:

JUDGE                                                  PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD